DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         BRIAN COLEMAN, M.D., JUSTIN BARTL, P.A.-C and
                SOUTH PALM ORTHOPEDICS, P.A.,
                         Appellants,

                                     v.

     WILLIAM MARKS, Individually and as Personal Representative
            of the Estate of JEANNE MARKS, deceased,
                              Appellee.

                               No. 4D17-2268

                            [October 18, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Meenu      Sasser,     Judge;    L.T.    Case     No.
502015CA013574XXXXMB.

  Dinah Stein and Mark Hicks of Hicks, Porter, Ebenfeld & Stein, P.A.,
Miami, and Keith J. Puya of the Law Offices of Keith J. Puya, P.A., Palm
Beach Gardens, for appellants.

   Rebecca Bowen Creed and Bryan S. Gowdy of Creed & Gowdy, P.A.,
Jacksonville, and Peter Spillis of Kelley Uustal, PLC, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.